Citation Nr: 1755527	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  15-19 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for portal hypertension as secondary to the service-connected Hepatitis C disability with cirrhosis of the liver.  

2.  Entitlement to service connection for a kidney disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1972 to May 1979.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a kidney disorder, to include as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed portal hypertension is secondary to his service-connected Hepatitis C disability with cirrhosis of the liver.


CONCLUSION OF LAW

Portal hypertension is secondary to the service-connected Hepatitis C disability with cirrhosis of the liver.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  The Veteran does not contend that his portal hypertension began in service, and there is no evidence suggesting this may be the case.

Rather, the Veteran maintains that he has hypertension that is secondary to his cirrhosis of the liver caused by his service-connected Hepatitis C disability.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .

VA treatment records show that the Veteran has a current diagnosis of portal hypertension.  Specifically, a January 2012 MRI noted that the Veteran had "Hepatic cirrhosis with splenomegaly and signs of portal hypertension."  In an April 2013 VA urology clinic note, it was indicated that the Veteran had "Hepatic cirrhosis with associated portal hypertension."

In a March 2015 VA examination report, the Veteran was diagnosed with Hepatitis C and portal hypertension.  The examiner noted that an April 2014 CT scan showed cirrhosis of the liver and portal hypertension.  In the section of the report entitled "indicate signs and symptoms attributable to cirrhosis of the liver", the examiner checked the box for "portal hypertension." 
The Board notes that portal hypertension is defined as "abnormally increased blood pressure in the portal venous system, a frequent complication of cirrhosis."  See Dorland's Illustrated Medical Dictionary, 897 (32 ed., 2012).

There is no contradictory evidence of record. 

Upon review of all the evidence of record, the Board finds that the evidence weighs in favor of a finding that the Veteran's portal hypertension is secondary to his cirrhosis of the liver caused by his service-connected Hepatitis C disability.  For these reasons, service connection for portal hypertension is warranted.


ORDER

Service connection for portal hypertension as secondary to the service-connected Hepatitis C disability with cirrhosis of the liver is granted.


REMAND

The Veteran has been diagnosed with various kidney disorders, including renal calculi (kidney stones) and renal disease. 

Pursuant to the Board's decision herein, the Veteran is now service connected for portal hypertension and has also been previously awarded service connection for Hepatitis C with cirrhosis of the liver.  

The Board finds that a VA examination and medical opinion is warranted to assist in determining whether the Veteran's kidney disorders are either caused or aggravated by his service-connected disabilities.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records from February 2016 to the present. 

2.  AFTER obtaining the VA medical records, schedule the Veteran for an appropriate examination to assist in determining the etiology of his kidney disorders. Then, after reviewing all pertinent documents in the claims file and obtaining a complete medical history from the Veteran, the examiner should offer an opinion as to the following:

(a)  List all current diagnoses pertaining to the Veteran's kidneys.  

(b)  State whether it is as least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed kidney disorder(s) are caused by a service-connected disability, to include portal hypertension and/or Hepatitis C with cirrhosis of the liver.  

(c)  State whether it is as least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed kidney disorder(s) are aggravated by a service-connected disability, to include portal hypertension and/or Hepatitis C with cirrhosis of the liver.  

Note:  The term "aggravation" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.

A complete rationale should be provided for the opinions given.  If the requested medical opinions cannot be given, the examiner should state the reason(s) why.

3.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


